DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 29 June 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee  et al., EP 2 610 313 A1 (“Lee”) (copy provided herewith) in view of Tanaka et al., EP 0 878 510 A1 (“Tanaka”)(copy provided herewith).
Regarding claim 1, Lee discloses a polyamide resin composition comprising (A) 10 to 70 wt% of a crystalline polyamide resin, (B) 10 to 70 wt% of an amorphous polyamide resin, (C) 5 to 30 wt% of an inorganic filler, and (D) 10 to 50 wt% of a white pigment [abstract, 0010-0020, 0029, 0039].  The crystalline polyamide resin (A) may be, inter alia, PA 6T/6I [0030-0036] which reads on the claimed polyamide resin.  The inorganic filler (C) may be, inter alia, glass fibers [0046, 0050] which reads on the claimed glass fibers.  The white pigment (D) may be calcium carbonate [0052-0053] which reads on the claimed calcium carbonate.  The ranges of amounts of the PA 6T/6I resin, glass fiber, and calcium carbonate taught by Lee overlap or encompass, and therefore, the corresponding ranges of amounts recited in claim 1 (see MPEP 2144.05). The composition is suitable for producing parts for automobile lighting [0079].
Lee is silent regarding the composition comprising an olefin copolymer and a maleic anhydride-modified olefin copolymer.
Tanaka discloses a polyamide resin composition comprising 50 to 98 wt% polyamide resin, 1 to 40 wt% a modified ethylene/α-olefin copolymer, and 1 to 40 wt% of an ethylene/α-olefin copolymer (abstract, page 2 line 25-page 3 line 6). The composition exhibits superior shock resistance, rigidity, and water absorption properties (abstract, page 2 lines 5-6, page 8 lines 6-8).  The polyamide resin may be any polyamide resin (page 3 lines 51-53).
The modified ethylene/α-olefin copolymer may be a maleic anhydride grafted ethylene/α-olefin copolymer (page 4 lines 47-55). The composition is suitable for producing automobile parts (page 8 lines 9-12).
Lee and Tanaka are both directed towards polyamide resin compositions that are suitable for use in automobile part applications. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Lee with teaching of Tanaka by incorporating from 1 to 40 wt% of a maleic anhydride modified ethylene/α-olefin copolymer and 1 to 40 wt% of an ethylene/α-olefin copolymer with the expectation of improving the shock resistance, rigidity, and water absorption properties of the composition and articles formed therefrom.  
The maleic anhydride modified-ethylene/α-olefin copolymer and ethylene/α-olefin copolymer in composition of modified Lee would have respectively read on the claimed maleic anhydride-modified olefin copolymer and olefin copolymer. Each of these components would have been present in a range of amounts which renders obvious the claimed ranges of amounts.
Regarding claim 3, the ethylene/α-olefin copolymer in composition of modified Lee would have read on the claimed ethylene/α-olefin copolymer.
Regarding claim 4, Tanaka teaches that the maleic anhydride modified-ethylene/α-olefin copolymer is formed by graft polymerization (page 4 lines 15-24 and 49-55).
Regarding claim 5, Tanaka teaches that maleic anhydride modified-ethylene/α-olefin copolymer may be an ethylene/1-octene copolymer (page 4 lines 38-40, page 10 lines 56-58).
Regarding claim 6, Tanaka teaches that the weight ratio of modified ethylene/α-olefin copolymer to ethylene/α-olefin copolymer is in the range of 20 – 0.05 (abstract) which is reasonably interpreted as being equivalent to a ratio of 20:1 to 1:20.  As such, the ratio range taught by Tanaka renders obvious the claimed range.
Regarding claim 7, the ranges of amounts of glass fibers and calcium carbonate taught by modified Lee encompass embodiments in which weight ratio between the two components is the same as that claimed.  As such, modified Lee reasonably obviates the claimed range.
Regarding claims 8-10, modified Tanaka is silent regarding the physical properties recited in claims 8-10.  However, it is noted that modified Tanaka discloses a polyamide resin composition is identical to or substantially identical to the polyamide resin composition claimed and disclosed by Applicant in term of the amounts and species of polyamide resin, olefin copolymer, maleic anhydride-modified olefin copolymer, calcium carbonate, and glass fibers.  It is noted that Applicant’s specification discloses that each of the above noted components is relied upon to prevent poor plating adhesion, impact resistance, and/or heat resistance properties (see paragraphs 41, 47, 52, 53, 58, 63 of Applicant’s specification as filed).  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the composition of modified Tanaka would intrinsically exhibit the claimed properties (see MPEP 2112 II and V).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tanaka as applied to claim 1 above, and further in view of Ebert et al., US 2006/0100334 (“Ebert”).
Regarding claim 2, as is noted above, modified Tanaka teaches a polyamide resin composition which meets the limitations of claim 1 above. Additionally, Tanaka teaches forming a reflector from the disclosed polyamide resin composition [0078, 0079].
Modified Tanaka is silent regarding the amount of 6T and 6I units in the disclosed PA 6T/6I.
Ebert discloses a polyamide resin composition comprising a polyamide 6T/6I and calcium carbonate wherein the composition is useful for producing reflectors [abstract, 0001, 0015, 0019, 0030, Table 1].  Ebert teaches selecting a PA 6T/6I comprising 70 mol% of 6T units and 30 mol% of 6I units [0019, 0030, Table 1].
Modified Tanaka and Ebert are both directed towards polyamide resin compositions comprising a PA 6T/6I resin and calcium carbonate wherein the composition is suitable for forming reflectors.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized a PA 6T/6I comprising 70 mol% of 6T units and 30 mol% of 6I units as taught by Ebert as the PA 6T/6I resin in the composition of modified Tanaka because it was art recognized to be a suitable PA 6T/6I for use in producing reflectors (see MPEP 2144.07). The PA 6T/6I in the resulting composition would have read on the claimed polyamide resin. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tanaka as applied to claim 1 above, and further in view of Elia et al., US 2009/0143520 (“Elia”).
Regarding claim 11, as is described above, modified Tanaka teaches a polyamide resin composition which meets the limitations of claim 1 above. Additionally, Lee teaches forming a thin-wall molded article formed from the disclosed polyamide resin composition [abstract, 0001, 0009, 0028, 0078].
Modified Tanaka is silent regarding the molded article comprising a plating layer.
Elia teaches a partially aromatic polyamide resin composition which is suitable for producing molded articles [abstract, 0027].  Elia teaches plating polyamide articles in order to impart a better appearance, improve physical properties, and to protect the polyamide from chemical exposure [0003].
Modified Tanaka and Elia are both directed towards molded articles formed from polyamide resin compositions. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have applied a plating layer to the molded article of modified Tanaka as taught by Elia with the expectation of  imparting a better appearance, improving physical properties, and/or to protect the polyamide composition from chemical exposure.  The resulting molded article would have read on the claimed molded article.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lamberts et al., US 2011/0281990 (“Lamberts”) in view of Tanaka.
Regarding claim 1, Lamberts discloses a polyamide molding material comprising 40 to 80wt% of a semi-aromatic polyamide, 10 to 30 wt% of titanium dioxide particles, 5 to 20 wt% of glass fibers, and 5 to 30 wt% of calcium carbonate [abstract, 0008-0015].  The polyamide may be, inter alia, PA 6T/6I [0048-0053].  The polyamide molding material is suitable for forming LED housings or housing components with high strength and high long term reflectivity [abstract].
The PA 6T/6I, calcium carbonate, and glass fibers of the disclosed polyamide molding material read on the claimed polyamide resin, calcium carbonate, and glass fibers.  The ranges of amounts of each of these components of the disclosed resin composition overlap or encompass, and therefore render obvious, the claimed ranges of amounts.  
Lamberts is silent regarding the composition comprising an olefin copolymer and a maleic anhydride-modified olefin copolymer.
Tanaka discloses a polyamide resin composition comprising 50 to 98 wt% polyamide resin, 1 to 40 wt% a modified ethylene/α-olefin copolymer, and 1 to 40 wt% of an ethylene/α-olefin copolymer (abstract, page 2 line 25-page 3 line 6). The composition exhibits superior shock resistance, rigidity, and water absorption properties (abstract, page 2 lines 5-6, page 8 lines 6-8).  The polyamide resin may be any polyamide resin (page 3 lines 51-53). The modified ethylene/α-olefin copolymer may be a maleic anhydride grafted ethylene/α-olefin copolymer (page 4 lines 47-55). The composition is suitable for producing electric devices (page 8 lines 9-12).
Lamberts and Tanaka are both directed towards polyamide resin compositions that are suitable for use producing electric devices. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Lamberts with teaching of Tanaka by incorporating from 1 to 40 wt% of a maleic anhydride modified ethylene/α-olefin copolymer and 1 to 40 wt% of an ethylene/α-olefin copolymer with expectation of improving the shock resistance, rigidity, and water absorption properties of the composition and articles formed therefrom.  
The maleic anhydride modified-ethylene/α-olefin copolymer and ethylene/α-olefin copolymer in composition of modified Lamberts would have respectively read on the claimed maleic anhydride-modified olefin copolymer and olefin copolymer. Each of these components would have been present in a range of amounts which renders obvious the claimed ranges of amounts.
Regarding claim 2, Lamberts teaches that the diacid component of the PA 6T/6I may comprise 70 mol% of terephthalic acid and 30 mol% of isophthalic acid [0053] which reads on the claimed range.
Regarding claim 3, the ethylene/α-olefin copolymer in composition of modified Lee would read on the claimed ethylene/α-olefin copolymer.
Regarding claim 4, Tanaka teaches that the maleic anhydride modified-ethylene/α-olefin copolymer is formed by graft polymerization (page 4 lines 15-24 and 49-55).
Regarding claim 5, Tanaka teaches that maleic anhydride modified-ethylene/α-olefin copolymer may be an ethylene/1-octene copolymer (page 4 lines 38-40, page 10 lines 56-58).
Regarding claim 6, Tanaka teaches that the weight ratio of modified ethylene/α-olefin copolymer to ethylene/α-olefin copolymer is in the range of 20 – 0.05 (abstract) which is reasonably interpreted as being equivalent to a ratio of 20:1 to 1:20.  As such, the ratio range taught by Tanaka renders obvious the claimed range.
Regarding claim 7,  Lamberts teaches that the ratio of glass fibers to calcium carbonate ranges from 0.25 to 1.5 (from 1:4 to 1.5:1 glass fibers:calcium carbonate) which is equivalent to a calcium carbonate:glass fiber ratio range of 4:1 to 1:1.5 which renders obvious the claimed range.
Regarding claims 8-10, modified Lamberts is silent regarding the physical properties recited in claims 8-10.  However, it is noted that modified Lamberts discloses a polyamide resin composition is identical to or substantially identical to the polyamide resin composition claimed and disclosed by Applicant in term of the amounts and species of polyamide resin, olefin copolymer, maleic anhydride-modified olefin copolymer, calcium carbonate, and glass fibers.  It is noted that Applicant’s specification that each of the above noted components is relied upon to prevent poor plating adhesion, impact resistance, and/or heat resistance properties (see paragraphs 41, 47, 52, 53, 58, 63 of Applicant’s specification as filed).  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the composition of modified Lamberts would have intrinsically exhibited the claimed properties (see MPEP 2112 II and V).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lamberts in view of Tanaka as applied to claim 1 above, and further in view of Elia.
Regarding claim 11, as is described above, modified Tanaka teaches a polyamide resin composition which meets the limitations of claim 1 above. 
Modified Lamberts is silent regarding the molded article comprising a plating layer.
Elia teaches a partially aromatic polyamide resin composition which is suitable for producing molded articles [abstract, 0027].  Elia teaches plating polyamide articles in order to impart a better appearance, improve physical properties, and to protect the polyamide from chemical exposure [0003].
Modified Lamberts and Elia are both directed towards molded articles formed from polyamide resin compositions. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have applied a plating layer to the molded article of modified Lamberts as taught by Elia with the expectation of  imparting a better appearance, improving physical properties, and/or to protect the polyamide composition from chemical exposure.  The resulting molded article would have read on the claimed molded article.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2013/0217813 to Lee et al. – discloses a polyamide resin composition comprising about 30 to about 80 wt% of a polyamide resin, about 10 to about 60 wt% of a glass fiber filler, about 0.05 to about 3 pbw of calcium carbonate fiber particles [abstract, 0011, 0034-0036, 0052-0054].  The polyamide resin may comprise hexamethylene diamine, terephthalate acid and isophthalic acid derived monomer units [0018, 0020, 0026-008].  The composition may additionally comprise olefinic copolymers and modified polyolefins [0059].

· US 2013/0281587 to Shim et al. – discloses a polyamide resin composition comprising a polyamide resin, glass fibers, and a white pigment wherein the polyamide may be PA 6T/6I and the white pigment may be calcium carbonate [abstract, 0022-0026, 0029, 0048, 0051].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782